     Case 1:19-cv-00204-AWI-BAM Document 35 Filed 09/16/19 Page 1 of 1
                            UNITED STATES DISTRICT COURT
                                      FOR THE
                           EASTERN DISTRICT OF CALIFORNIA

                                   OFFICE OF THE CLERK
                                      2500 Tulare Street
                                      Fresno, CA 93721


ANGELINA NUNES, ET AL.,
        Plaintiff

   v.                                                      CASE NO. 1:19−CV−00204−AWI−BAM

CARRIE STEPHENS, ET AL.,
        Defendant




        You are hereby notified that a Notice of Appeal was filed on September 13, 2019
   in the above entitled case. Enclosed is a copy of the Notice of Appeal, pursuant
   to FRAP 3(d).



 September 16, 2019

                                      MARIANNE MATHERLY
                                      CLERK OF COURT

                                   by: /s/ S. Sant Agata
                                      Deputy Clerk
